DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed November 18, 2021, with respect to the rejection(s) of independent claim(s) 1, 11, 17 under Sun et al. (US 2007/0216675 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bathiche et al. (US 2014/0376785 A1, “Bathiche”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathiche.
As to claims 1, 11, 17, Bathiche discloses a method (Fig. 9), comprising: 

generating adaptive facial modification content that adapts to changes in the detected face (steps 908, 910, 912, 914; facial enhancement content is generated each time an emotional change is detected, which is based on facial expression characteristics, para. 0032, 0058); 
integrating the video stream with the adaptive facial modification content to form an integrated modified video stream (steps 916, 920, 922; detected facial expression is modified with the facial enhancement content); and 
sending the integrated modified video stream to one or more remote devices (altered video stream is transmitted to one or more recipient viewers, e.g. during a video chat, video conference call, etc., para. 0044).
As to claims 2, 12, Bathiche discloses: wherein the video stream includes a stream of image frames each having pixel values, and wherein integrating the video stream with the adaptive facial modification content includes integrating supplemental content values corresponding to the adaptive facial modification content into the pixel values (video editing includes modifying pixels, step 914, para. 0044-0047).
As to claims 3, 13, Bathiche discloses: wherein integrating the supplemental content values into the pixel values includes adding the supplemental content values for the adaptive facial modification content to at least some of the pixel values of at least some of the image frames (modifications include morphing the facial expression with a stored facial expression, step 920, para. 0058; and overlaying pixels, para. 0055-0056).
As to claims 4, 14, Bathiche discloses: wherein integrating the supplemental content values into the pixel values includes replacing at least some of the pixel values of at least some 
As to claims 5, 15, Bathiche discloses: further comprising providing the integrated modified video stream from a video conferencing application that generates the adaptive facial modification content to an encoder of the local device for encoding of the integrated modified video stream for transmission to the one or more remote devices (altered video stream is formatted for output via output 204 for transmission according to a particular communication protocol, para. 0035, 0044).
As to claims 7, 18, Bathiche discloses: wherein sending the integrated modified video stream includes sending the integrated modified video stream while continuing to generate additional adaptive facial modification content for the video stream during a video conferencing session between the local device and the one or more remote devices (additional modification content may be generated during the video conference in response to another detected change in emotion, i.e. facial expression, Fig. 9, steps 912, 914; video feed is monitored for an emotional indicator, e.g. smile, frown, etc. and pixels are modified accordingly, para. 0025).
As to claims 8, 19, Bathiche discloses: wherein sending the integrated modified video stream includes sending the integrated modified video stream without supplemental content metadata that describes the adaptive facial modification content as separate from the video stream (modified video stream is transmitted without supplemental content metadata, para. 0044).
As to claim 9, Bathiche discloses: receiving the integrated modified video stream at the one or more remote devices, and decoding and displaying the integrated modified video stream without further modifying the integrated modified video stream (video is modified at the transmitting device, and the altered video stream is received and displayed at the recipient device, para. 0044, without the recipient party being made aware of the system, para. 0025).

As to claim 21, Bathiche discloses: wherein the adaptive facial modification content adapts to changes in the detected face by adapting to changes in a facial expression of the detected face (steps 908, 910, 912, 914; facial enhancement content is generated each time an emotional change is detected, which is based on facial expression characteristics, para. 0032, 0058).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathiche in view of Boyce (US 2017/0287443 A1).
Bathiche differs from claims 6, 16 in that it does not disclose: providing the video stream and the adaptive facial modification content to an encoder of the local device for integration and encoding.
Boyce teaches the use of a video encoder to combine and encode video and overlay content into a single output encoded video stream for streaming to viewers (para. 0030, Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bathiche with the above teaching of Boyce for simplification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,681,310. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 17 are anticipated by claims 1-23 of the patent.
For example:
Claim 1 (present application)
Claims 1, 6 (US 10681310) 
A method, comprising:
A device, comprising:
detecting a face in a video stream from a camera of a local device;
detect a face in at least one of the incoming 
video stream or the outgoing video stream;
generating adaptive facial modification content that adapts to changes in the detected face;
detect a change to the face in the at least one of the incoming video stream or the outgoing video stream; and in response to the detected change to the face in the at least one of the incoming video stream or the outgoing video stream, modify the facial modification content in the at least one of the incoming video stream or the outgoing video stream based on the detected change to the face. 
integrating the video stream with the adaptive facial modification content to form an integrated modified video stream; and
integrating the outgoing video stream and the facial modification content to form an integrated modified output video stream, (claim 6) 
sending the integrated modified video stream to one or more remote devices.
and sending the integrated modified output video stream to the remote device. (claim 6)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Stella L. Woo/Primary Examiner, Art Unit 2652